DETAILED ACTION
Claims 1-20 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "plasma chamber" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "plasma chamber" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim  19the separation grid" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the plasma chamber" and “the separation grid” in lines 1 and 2 respectively of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 11, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DORDI et al (U.S. Patent 8,747,960) in view of DOLAN et al (U.S. Patent Application Publication 2012/0231561).
With regards to claim 1, Dordi renders obvious a method for processing a workpiece, the workpiece comprising a copper layer (140) and a ruthenium layer (130), the method comprising: placing a workpiece on a workpiece support in a processing chamber (Col. 3 lines 23-53 discloses processing systems including placing a wafer in a chamber for processing, the workpiece having been processed using a CMP process to at least partially remove the copper layer (Col. 11lines 48-57 Figure 5A discloses forming ruthenium barrier 130, depositing copper layer 140, then performing a CMP process to expose the ruthenium barrier layer); performing an oxygen etch process on the ruthenium layer to at least partially remove the layer, wherein the oxygen etch process comprises exposing the workpiece to a process gas containing on oxygen compound (Col. 12 lines 40-44 discloses the barrier layer can be removed by processes including O2/Ar sputtering); performing a hydrogen radical treatment process on the discloses performing a hydrogen plasma treat to convert copper oxide to copper, hydrogen reduction removes the copper oxide Col. 14 lines 20-34 discloses after performing the oxygen process and the hydrogen plasma reduction, the substrate is transferred to another reactor for further processing including electroless deposition).
Dordi does not explicitly disclose performing an ozone etch process on the ruthenium layer.
Dolan discloses a method for processing a workpiece, the workpiece comprising ruthenium wherein the ruthenium can be removed in an oxidizing environment wherein the oxidizing agent may contain one or more oxidizing agents including elemental oxygen, oxygen, ozone or combinations thereof (Paragraphs [0010], [0018]) rendering obvious performing an ozone etch process on the ruthenium layer.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Dordi to include the ozone etch process as rendered obvious by Dolan because the reference of Dolan teaches that ozone is a suitable gas for providing the oxidizing environment for etching ruthenium (Paragraph [0010]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the ozone as rendered obvious by Dolan. MPEP 2143D
With regards to claim 2, the modified teachings of Dordi renders obvious wherein the ozone etch process comprises: admitting the process gas containing ozone 
With regards to claims 3 and 14, the modified teachings of Dordi renders obvious wherein the process gas comprises ozone and an oxygen gas (Dolan Paragraph [0018] discloses the gas may comprise ozone, oxygen and combinations thereof).
With regards to claim 4, the modified teachings of Dordi discloses wherein the oxidizing agents are present in amounts sufficient for the metal to experience a net increase in oxidation state as a result of the exposure and can be in amounts of 60-99% of the total amount of the oxidizing agent (Dolan Paragraph [0018]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A). Therefore, it would have been prima facie
With regards to claim 5, the modified teachings Dordi renders obvious wherein the ozone etch process is conducted at a process temperature of less than 120°C (Dordi Col. 7 lines 3847, Col. 12 lines 40-44 discloses performing an oxygen/Ar barrier removal, wherein the temperature is less than 120C during the oxygen processing step) which overlaps Applicant’s claimed amount of from about 20°C to about 300°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 6, the modified teachings of Dordi renders obvious wherein the ozone etch process is conducted at a process pressure of from about 200-6000 mTorr (Dolan paragraph [0030]) which overlaps Applicant’s claimed amount of from about 100 mT to about 100T. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 9, the modified teachings of Dordi renders obvious wherein ozone process gas is admitted through one or more gas injection ports in the processing chamber (Dolan Paragraphs [0027]-[0028]).
With regards to claim 11, the modified teachings of Dordi renders obvious wherein the process gas includes a hydrogen containing gas, wherein the hydrogen containing includes hydrogen (H2), ammonia (NH3) or combinations thereof (Dordi Col. 10 lines 18-21 Col. 12 lines 49-54).
With regards to claim 15, the modified teachings of Dordi renders obvious wherein the hydrogen radical treatment process is conducted at a process temperature 
With regards to claim 16, the modified teachings of Dordi renders obvious wherein the hydrogen radical treatment process is conducted at a process pressure of less than 1Torr (Dordi Col. 8 lines 55-57) which overlaps Applicant’s claimed range of from about 10mT to about 10T. . In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 18, the modified teachings of Dordi renders obvious wherein the ozone gas is admitted through one or more gas injection ports in the processing chamber (Dolan Paragraphs [0027]-[0028]).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DORDI et al (U.S. Patent 8,747,960) in view of DOLAN et al (U.S. Patent Application Publication 2012/0231561), as applied to claims 1-6, 9, 11, 14-16 and 18, in further view of XIE et al (U.S. Patent 9,460,959).
With regards to claim 10, the modified teachings of Dordi renders obvious the limitations of claim 1 as previously discussed.
However, the modified teachings of Dordi are silent as to wherein the hydrogen radical treatment process comprises: admitting a process gas into a plasma chamber; energizing an induction coil to generate a remote plasma from the process gas; filtering 
Xie renders obvious a method for etching a copper oxide layer (Col. 3 lines 36-40) comprising a hydrogen radical treatment process comprises: admitting a process gas into a plasma chamber; energizing an induction coil to generate a remote plasma from the process gas; filtering one or more species generated in the remote plasma using a separation grid to create a filtered mixture containing one or more hydrogen radicals, the separation grid separating the plasma chamber from the processing chamber; and exposing the workpiece to the filtered mixture in the processing chamber such that the filtered mixture at least partially etches oxide residues or an oxide layer from the copper layer (Col. 5 lines 38-54, Col. 7 lines 29-34. Col. 7 lines 66-67 Col. 8 lines 1-2, 12-14, 22-47).
It would have been prima facie
With regards to claim 17, Dordi renders obvious a method for processing a workpiece, the workpiece comprising a copper layer (140), a ruthenium layer (130) and a low- k dielectric material layer (106), the method comprising: placing a workpiece on a workpiece support in a processing chamber (Col. 3 lines 23-53 discloses processing systems including placing a wafer in a chamber for processing, the workpiece having been processed using a CMP process to at least partially remove the copper layer (Col. 11lines 48-57 Figure 5A discloses forming ruthenium barrier 130, depositing copper layer 140, then performing a CMP process to expose the ruthenium barrier layer); exposing the workpiece to a first process gas comprising an oxygen containing gas such that the oxygen containing gas at least partially etches the ruthenium (Col. 12 lines 40-44 discloses the barrier layer can be removed by processes including O2/Ar sputtering); performing a hydrogen radical treatment process on the workpiece to remove at least a portion of an oxide layer present on the copper layer, and removing the workpiece from the processing chamber (Col. 12 lines 48-54 discloses performing a hydrogen plasma treat to convert copper oxide to copper, hydrogen reduction removes the copper oxide Col. 14 lines 20-34 discloses after performing the oxygen process and the hydrogen plasma reduction, the substrate is transferred to another reactor for further processing including electroless deposition).
Dordi does not explicitly disclose performing an ozone etch process on the ruthenium layer and admitting a second process gas comprising a hydrogen containing gas into a plasma chamber; energizing an induction coil to generate a remote plasma containing one or more etch species from the second process gas; filtering one or more species generated in the remote plasma using a separation grid to create a filtered 
Dolan discloses a method for processing a workpiece, the workpiece comprising ruthenium wherein the ruthenium can be removed in an oxidizing environment wherein the oxidizing agent may contain one or more oxidizing agents including elemental oxygen, oxygen, ozone or combinations thereof (Paragraphs [0010], [0018]) rendering obvious performing an ozone etch process on the ruthenium layer.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Dordi to include the ozone etch process as rendered obvious by Dolan because the reference of Dolan teaches that ozone is a suitable gas for providing the oxidizing environment for etching ruthenium (Paragraph [0010]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the ozone as rendered obvious by Dolan. MPEP 2143D
Xie renders obvious a method for etching a copper oxide layer (Col. 3 lines 36-40) comprising admitting a second process gas comprising a hydrogen containing gas into a plasma chamber; energizing an induction coil to generate a remote plasma containing one or more etch species from the second process gas; filtering one or more species generated in the remote plasma using a separation grid to create a filtered wherein the filtered mixture comprises one or more hydrogen radicals; exposing the workpiece to the filtered mixture in the processing chamber such that the filtered mixture 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the  invention to further modify the modified teachings of Dordi to include the plasma chamber and hydrogen process as rendered obvious Xie because the reference of Xie teaches that such process provides an improved technique to reduce the conductive interconnect surface (Col. 1 lines 41-42) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably etching the copper oxide with the hydrogen radical treatment as rendered obvious by Xie. MPEP 2143D

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DORDI et al (U.S. Patent 8,747,960) in view of DOLAN et al (U.S. Patent Application Publication 2012/0231561), as applied to claims 1-6, 9, 11, 14-16 and 18, in further view of SCHASFOORT et al (U.S. Patent Application Publication 2012/0006258).
With regards to claim 12, the modified teachings of Dordi renders obvious the limitations of claim 1 as previously discussed.
However, the modified teachings of Dordi are silent as to wherein performing a hydrogen radical treatment process on the workpiece comprises generating one or more hydrogen radicals using a tungsten filament.
Schasfoort discloses a method of generating hydrogen radicals comprising proving a lithographic apparatus with a hydrogen radical generator for generating hydrogen radicals using a metal filament which may be tungsten (Paragraphs 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the  invention to further modify the modified teachings of Dordi to include the generating hydrogen radicals with a tungsten filament as rendered obvious by Schasfoort because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired hydrogen radicals using the tungsten filament as rendered obvious by Schasfoort. MPEP 2143D

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713